Citation Nr: 0940883	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  09-14 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for left knee 
disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1946 to March 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2008, 
a statement of the case was issued in February 2009, and a 
substantive appeal was received in April 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The Veteran is seeking entitlement to service connection for 
right and left knee disabilities.

The Board notes that a December 2007 report from the National 
Personnel Records Center (NPRC) indicates that the Veteran's 
service medical records were among those thought to have been 
destroyed in a 1973 fire at the NPRC.  In this regard, the 
Board notes that when records in government custody are lost 
or destroyed, VA has a heightened duty to consider the 
benefit of doubt doctrine, to assist the claimant in 
developing the claim, and to explain its decision.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Russo v. 
Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).

In the instant appeal, the Veteran contends that he injured 
his knees as a result of his service in the military.  
Specifically, he claims that during training he was required 
to carry approximately 50 to 75 pounds and was required to 
drop to his knees and get into a prone position; 
additionally, while stationed in Korea, he was forced to run 
for cover and fall to the ground numerous times while being 
fired upon.  The Veteran also claims that he was hospitalized 
in an Army hospital in Seoul, Korea for diphtheria and that 
his knees and bones ached constantly.  The Veteran stated 
that he was able to walk ok after his discharge, but that he 
could not run due to pain, and that he began to have more 
difficulties with his knees starting in approximately 1962.  
The Veteran stated in his November 2007 claim and in his 
December 2007 executed NA Form 13055 (Request for Information 
Needed to Reconstruct Medical Data) that he was not treated 
for his knees during his service.  The Board notes that the 
Veteran's assertions are plausible.

On file are private medical records which document current 
right and left knee disabilities.  Records show that the 
Veteran underwent left total knee arthroplasty in September 
2003 and right total knee arthroplasty in November 2003.  The 
Veteran also obtained a private medical opinion from his 
treating physician (Dr. Retmier), dated in October 2007, in 
connection with this appeal.  The medical opinion states that 
the Veteran's degenerative arthritis was more than likely 
service related, due to multiple injuries sustained during 
service.  The opinion further states that there was not much 
medical doubt that the Veteran's knee disabilities are 
service related and posttraumatic in nature.  The Board notes 
that Dr. Retmier's treatment records are not associated with 
the record.

The record reflects that the Veteran has not been afforded a 
VA examination to assess the nature and etiology of his 
current right and left knee disabilities.  VA has a duty to 
assist claimants in the development of facts pertinent to 
their claims and VA must accomplish additional development of 
the evidence if the record currently before it is inadequate.  
38 U.S.C.A. § 5103A.  The Court has held that, when the 
medical evidence is inadequate, VA may supplement the record 
by seeking an advisory opinion or ordering a medical 
examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Additionally, the Board observes that the Veteran's 
representative specifically requested, in October 2009, that 
the case be remanded for a VA medical examination.

In light of the fact that the Veteran reported pertinent 
injuries during service, that his service treatment records 
are missing, and that the post-service medical records 
document current knee disabilities, the Board finds that the 
Veteran should be afforded a VA examination to assess the 
nature and etiology of his current claimed disabilities.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Board observes that the claims file shows 
that the Veteran received treatment from the Spokane, 
Washington VA Medical Center; however, these VA treatment 
records are not associated with the claims file.  The Board 
notes that the record contains a VA document, dated in 
February 2009, which states that there were thirteen entries 
from May 2008 to December 2008, but that none of them were 
considered relevant because they did not contain the word 
"knee."  VA is required to obtain VA treatment records 
relevant to his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  As such, the RO should again review all VA 
treatment records and obtain any records relevant to the 
appeal.

Lastly, in December 2007, the Veteran listed pertinent post-
service medical treatment from five different 
physicians/facilities.  In December 2008, the RO specifically 
requested the Veteran to provide private medical records or 
submit authorizations for VA to obtain the medical records on 
his behalf.  In January 2009, the Veteran provided medical 
records from one physician, and stated that another 
physician's records had been destroyed.  Therefore, the Board 
notes that there may be outstanding and relevant private 
medical records, including records from Dr. Mink at the 
Kaiser Hospital in Martinez, California; the Kaiser Hospital 
in Walnut Creek, California; and Dr. Retmier in Twin Falls, 
Idaho.  In order to afford the Veteran every consideration 
with his appeal, the Board believes the Veteran should be 
provided another opportunity to submit, or authorize VA to 
obtain, records from the referenced sources.

The Veteran is reminded that he has an obligation to 
cooperate fully with VA's efforts to obtain the medical 
records.  38 C.F.R. § 3.159.  While VA has a duty to assist 
the Veteran in the development of his claim, the Veteran has 
a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  With any necessary authorization from 
the Veteran, the RO should attempt to 
obtain and associate with the claims files 
any medical records identified by the 
Veteran, to specifically include Dr. Mink 
at the Kaiser Hospital in Martinez, 
California; the Kaiser Hospital in Walnut 
Creek, California; and Dr. Retmier in Twin 
Falls, Idaho.

2.  The RO should obtain any VA treatment 
records relevant to the appeal.

3.  The Veteran should then be scheduled 
for an appropriate VA examination to 
ascertain the nature and etiology of his 
claimed right knee disability, and the 
nature and etiology of his claimed left 
knee disability.  It is imperative that 
the claims folder be reviewed in 
conjunction with the examination.  Any 
medically indicated special tests should 
be accomplished, and all special tests and 
clinical findings should be clearly 
reported.

After reviewing the claims file and 
examining the Veteran, the examiner should 
offer an opinion as to whether the 
Veteran's claimed right knee disability is 
at least as likely as not (i.e., 50% or 
higher degree of probability) 
etiologically related his active duty 
service or any incident therein.  The 
examiner should also offer an opinion as 
to whether the Veteran's claimed left knee 
disability is at least as likely as not 
etiologically related to his active duty 
service or any incident therein.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in the report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate.

4.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



